Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 05/15/2019 for application number 16/412862. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-12), (13-20) are presented for examination.

Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1 is presumed to be viewed under the §112(f) analysis when the generic placeholder (“Unit”, “Configured to”) is used followed by functional language. This presumption can be rebutted when there is no corresponding structure to that functional language. A review of the specification shows that no corresponding structure is described within the specification. For there to be sufficient structure, either in the specification or the claims, there needs to be material describing the physical hardware that is performing the functions described. Examiner suggests removing these terms/phrases from the claims or adding the corresponding structure within the claims, if there is support in the specification.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitations “obtaining unit configured to…”, “a content editing unit configured to a generating unit configured to…” and “a processing unit configured to…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification states that the claimed functions are performed by a generating unit that includes plurality of sub-generators. The use of term “unit” is not adequate structure for performing because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art,  “unit” could be interpreted as hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which module structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.         
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If the applicant intend to amend the claims limitations that include ‘units” so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitations that include “modules” would be subject of rejection under 35 U.S.C. § 101 due to software per se. Therefore the amendment should include structure that performs the claimed functions processed by the units and modules.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tseytlin. US Patent Application US 9143542 B1 (hereinafter Tseytlin) in view of Yu et al. US Patent Application US 10083160 B1 (hereinafter Yu).
Regarding claim 1, Tseytlin teaches a digital work generating device (Col. 1, lines 1-31) comprising: an obtaining unit configured to obtain presetting information and an initial content of the digital work (FIG. 7, Col. 3, lines 27-39, Col. 6, lines 34-55, Col. 13, lines 43-56, Col. 15, lines 30-46, wherein Tseytlin teaches obtaining digital work via an upload using a device, wherein the digital work is selected and set by a user)  
Tseytlin does not teach a generating unit configured to generate at least one partial content of the digital work according to the initial content and the presetting information; and a processing unit configured to process the initial content and the at least one partial content to generate the digital work.
  However in analogous art of digital work generating device, Yu teaches a generating unit configured to generate at least one partial content of the digital work according to the initial content and the presetting information; and a processing unit configured to process the initial content and the at least one partial content to generate the digital work (Abstract, Col. 2, lines 16-20, Col. 28, 28-46, wherein Yu teaches system with multiple modules and sub-modules for generating a portion of digital work).
  It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tseytlin with Yu by incorporating the method of a red to process the initial content and the at least one partial content to generate the digital work of Yu into the method of a digital work generating device (Col. 1, lines 1-31) comprising: an obtaining unit configured to obtain presetting information and an initial content of the digital work of Tseytlin in order to associate metadata with a user profile and facilitates content sharing (Yu: Abstract).
Regarding claim 2, Tseytlin as modified by Yu teaches wherein the generating unit comprises a plurality of sub-generators (Abstract, Col. 2, lines 16-20, Col. 28, 28-46, wherein Yu teaches system with multiple modules and sub-modules for generating a portion of digital work), (FIG. 7, Col. 13, lines 43-56, Col. 11, lines 3-15, wherein Tseytlin system includes a group component and sub-components for processing digital work) a coupling mode among the plurality of sub-generators comprises at least one of cascaded coupling and parallel coupling; and each of the plurality of sub-generators is configured to generate one partial content (FIG. 7, Abstract, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin provides a system for allowing users to augments the uploaded digital work, wherein the system is coupled to a set of components and sub-component for a collaborative work by multiples users, as illustrated in FIG. 7, multiple steps are performed in parallel in order to augment the digital work portion/edits by portion/edits).
Regarding claim 3, Tseytlin as modified by Yu teaches wherein in the case where the coupling mode among the plurality of sub-generators comprises cascaded coupling, each of the plurality of sub-generators is configured to: generate a partial content of a current sub-generator according to a content input by a participator corresponding to the current sub-generator; and process the partial content of the current sub-generator and at least one of the initial content and an intermediate partial content of a previous sub-generator according to the presetting information, so (FIG. 7, Col. 1, lines 59-67, Col. 2, lines 1-15, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin generates a final work of digital work based on a collaborative work by multiple users, wherein the digital work is first uploaded by a user as an initial content, then Tseytlin receives multiples input from different users as an intermediate step and then generate a final version of the digital work). 
Regarding claim 4, Tseytlin as modified by Yu teaches wherein in the case where the coupling mode among the plurality of sub-generators comprises parallel coupling, each of the plurality of sub-generators is configured to: generate a partial content of a current sub-generator according to a content input by a participator corresponding to the current sub-generator: and1734-473 (C19P3707-01US)process the initial content and the partial content of the current sub-generator according to the presetting information, so as to generate an intermediate partial content of the current sub-generator 1734-473 (C19P3707-01US)process the initial content and the partial content of the current sub-generator according to the presetting information, so as to generate an intermediate partial content of the current sub-generator1734-473 (C19P3707-01US)process the initial content and the partial content of the current sub-generator according to the presetting information, so as to generate an intermediate partial content of the current sub-generator process the initial content and the partial content of the current sub-generator according to the presetting information, so as to generate an intermediate partial content of the current sub-generator (FIG. 7, Col. 1, lines 59-67, Col. 2, lines 1-15, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 11, lines 3-67, Col. 12, lines 1-42 wherein Tseytlin generates a final work of digital work based on a collaborative work by multiple users, wherein Tseytlin receives multiples input from different users as an intermediate step and then generate a final version of the digital work).
Regarding claim 5, Tseytlin as modified by Yu teaches wherein in the case where the coupling mode among the plurality of sub-generators comprises a combination of cascaded coupling and parallel coupling, and the plurality of sub-generators comprise at least one parallel branch, each of the sub-generators in each parallel branch is configured to: generate a partial content of a current sub-generator according to a content input by a participator corresponding to the current sub-generator; and process the partial content generated by the current sub-generator and one of the initial content, an intermediate partial content output by a last sub-generator of a previous parallel (FIG. 7, Col. 1, lines 59-67, Col. 2, lines 1-15, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin generates a final work of digital work based on a collaborative work by multiple users, wherein the digital work is first uploaded by a user as an initial content, then Tseytlin receives multiples input from different users as an intermediate step and then generate a final version of the digital work). (FIG. 7, Abstract, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin provides a system for allowing users to augments the uploaded digital work, wherein the system is coupled to a set of components and sub-component for a collaborative work by multiples users, as illustrated in FIG. 7, multiple steps are performed in parallel in order to augment the digital work portion/edits by portion/edits), (Col. 12, lines 4-19 wherein Tseytlin incorporates a collaborative and real-time editing of the digital work which implies a parallel generation of digital work).
Regarding claim 6, Tseytlin as modified by Yu teaches wherein the presetting information comprises at least one of: the number of the plurality of sub-generators, a coupling mode of the plurality of sub-generators, and a subject of the digital work (Col. 8, lines 4-26 wherein Tseytlin incorporates metadata that defines the subject matter of the uploaded digital work)  
Regarding claim 7, Tseytlin as modified by Yu teaches wherein the digital work comprises at least one of image work, video work, audio work and literary work (Col. 3, lines 27-39 wherein Tseytlin allows users to uploaded digital work that contains audio and video content).
Regarding claim 8, Tseytlin as modified by Yu teaches wherein the processing unit is configured to process the initial content and an intermediate partial content generated by a last sub-generator, so as to generate one digital work (FIG. 7, Col. 1, lines 59-67, Col. 2, lines 1-15, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin generates a final work of digital work based on a collaborative work by multiple users, wherein the digital work is first uploaded by a user as an initial content, then Tseytlin receives multiples input from different users as an intermediate step and then generate a final version of the digital work), (FIG. 7, Abstract, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin provides a system for allowing users to augments the uploaded digital work, wherein the system is coupled to a set of components and sub-component for a collaborative work by multiples users, as illustrated in FIG. 7, multiple steps are performed in parallel in order to augment the digital work portion/edits by portion/edits).
Regarding claim 9, Tseytlin as modified by Yu teaches wherein the processing unit is configured to process the initial content and an intermediate partial 1734-473 (C19P3707-01US)content of each of the plurality of sub-generators, so as to generate a plurality of digital works (FIG. 7, Col. 1, lines 59-67, Col. 2, lines 1-15, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin generates a final work of digital work based on a collaborative work by multiple users, wherein the digital work is first uploaded by a user as an initial content, then Tseytlin receives multiples input from different users as an intermediate step and then generate a final version of the digital work), (FIG. 7, Abstract, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin provides a system for allowing users to augments the uploaded digital work, wherein the system is coupled to a set of components and sub-component for a collaborative work by multiples users, as illustrated in FIG. 7, multiple steps are performed in parallel in order to augment the digital work portion/edits by portion/edits), (Col. 12, lines 4-19 wherein Tseytlin incorporates a collaborative and real-time editing of the digital work which implies a parallel generation of digital work).
Regarding claim 10, Tseytlin as modified by Yu teaches wherein the processing unit is configured to process the initial content and an intermediate partial content generated by a last sub-generator in each parallel branch, so as to generate a plurality of digital works (Col. 7, lines 40-48, Col. 22, lines 38-51, wherein Yu teaches generating digital work with plurality of items and allowing parallel editing), (Col. 12, lines 4-19 wherein Tseytlin incorporates a collaborative and real-time editing of the digital work which implies a parallel generation of digital work).
Regarding claim 11, Tseytlin as modified by Yu teaches an exhibiting unit configured to exhibit the digital work generated by the processing unit (Col. 12, lines 43-58 wherein Tseytlin presents the digital work), (Col. 5, lines 34-58 wherein Yu displays digital content).
Regarding claim 12, Tseytlin as modified by Yu teaches the recording unit is configured to record processing information of processing the initial content and the partial content, and to record identification information of the sub-generator corresponding to the processing information; and the exhibiting unit is further configured to exhibit the processing information of each of the plurality of sub-generators according to the identification information of the sub-generator (Col. 7, liens 1-2, Col. 8, lines 1-14 wherein Yu generates digital work with identification), (Col. 12, lines 43-58 wherein Tseytlin presents the digital work), (Col. 5, lines 34-58 wherein Yu displays digital content).
 Regarding claim 13, Tseytlin teaches a digital work generating method, comprising (Col. 1, lines 1-31) obtaining presetting information and an initial content of the digital work (FIG. 7, Col. 3, lines 27-39, Col. 6, lines 34-55, Col. 13, lines 43-56, Col. 15, lines 30-46, wherein Tseytlin teaches obtaining digital work via an upload using a device, wherein the digital work is selected and set by a user)  

  However in analogous art of digital work generating device, Yu teaches generating at least one partial content of the digital work according to the initial content and the presetting information; and processing the initial content and the at least one partial content to generate the digital work (Abstract, Col. 2, lines 16-20, Col. 28, 28-46, wherein Yu teaches system with multiple modules and sub-modules for generating a portion of digital work).
  It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tseytlin with Yu by incorporating the method of generating at least one partial content of the digital work according to the initial content and the presetting information; and processing the initial content and the at least one partial content to generate the digital work of Yu into the method of a digital work generating device (Col. 1, lines 1-31) comprising: an obtaining unit configured to obtain presetting information and an initial content of the digital work of Tseytlin in order to associate metadata with a user profile and facilitates content sharing (Yu: Abstract).
Regarding claim 14, Tseytlin as modified by Yu teaches wherein generating at least one partial content of the digital work according to the initial content1734-473 (C19P3707-01US) and the presetting information comprises: generating a current partial content according to a content input by a current participator; and processing the current partial content and one of the initial content and a previous intermediate partial content in a generating path of cascaded coupling according to the presetting information, so as to generate a current intermediate partial content, or generating at least one partial content of the digital work according to the initial content and the presetting information comprises: generating a current partial content according to a content input by a current participator; and processing the (FIG. 7, Col. 1, lines 59-67, Col. 2, lines 1-15, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin generates a final work of digital work based on a collaborative work by multiple users, wherein the digital work is first uploaded by a user as an initial content, then Tseytlin receives multiples input from different users as an intermediate step and then generate a final version of the digital work), (FIG. 7, Abstract, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin provides a system for allowing users to augments the uploaded digital work, wherein the system is coupled to a set of components and sub-component for a collaborative work by multiples users, as illustrated in FIG. 7, multiple steps are performed in parallel in order to augment the digital work portion/edits by portion/edits)
Regarding claim 15, Tseytlin as modified by Yu teaches wherein obtaining presetting information comprises: obtaining at least one of: the number of participators, a linking relationship between participators, and a subject of the digital work (Col. 3, lines 21-44, Col. 8, lines 15-27 wherein Yu teaches associating identification with users and providing total number users associated with the digital work).
Regarding claim 16, Tseytlin as modified by Yu teaches wherein the digital work comprises at least one of image work, video work, audio work and literary work (Col. 3, lines 27-39 wherein Tseytlin allows users to uploaded digital work that contains audio and video content).
Regarding claim 17, Tseytlin as modified by Yu teaches wherein processing the initial content and the at least one partial content to generate the digital work comprises: processing the initial content and a last intermediate partial content in the generating path of cascaded coupling, so as to generate one digital work; or processing the initial content and the at least one partial content to generate the digital work comprises: processing the initial content and an intermediate partial content in each1734-473 (C19P3707-01US) parallel branch, so as to generate a plurality of digital works; or processing the initial content and the at least one partial content to generate the digital work comprises: processing the initial content and a last intermediate partial content in each parallel branch, so as to generate a plurality of digital works (FIG. 7, Col. 1, lines 59-67, Col. 2, lines 1-15, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin generates a final work of digital work based on a collaborative work by multiple users, wherein the digital work is first uploaded by a user as an initial content, then Tseytlin receives multiples input from different users as an intermediate step and then generate a final version of the digital work). (FIG. 7, Abstract, Col. 3, lines 40-59, Col. 5, lines 4-28, Col. 10, lines 37-51, Col. 13, lines 6-30 wherein Tseytlin provides a system for allowing users to augments the uploaded digital work, wherein the system is coupled to a set of components and sub-component for a collaborative work by multiples users, as illustrated in FIG. 7, multiple steps are performed in parallel in order to augment the digital work portion/edits by portion/edits), (Col. 12, lines 4-19 wherein Tseytlin incorporates a collaborative and real-time editing of the digital work which implies a parallel generation of digital work).
Regarding claim 18, Tseytlin as modified by Yu teaches exhibiting the digital work as generated (Col. 12, lines 43-58 wherein Tseytlin presents the digital work), (Col. 5, lines 34-58 wherein Yu displays digital content).
Regarding claim 19, Tseytlin as modified by Yu teaches recording processing information of processing the initial content and the partial content, and recording identification information of the participator corresponding to the processing information; and exhibiting the processing information of each participator according to the identification information of the participator Col. 3, lines 21-44, Col. 8, lines 15-27 wherein Yu teaches associating identification with users and providing total number users associated with the digital work).
Regarding claim 20, Tseytlin as modified by Yu teaches A computer-readable storage medium stored with a computer-readable instruction, wherein the computer-readable instruction, when executed by a processer, is configured to cause the processer to perform the digital work generating method according to claim 13 (Claim 17 text, Col. 4, lines 23-39 wherein Tseytlin teaches a system with a medium, memory and processor with instructions). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144